UNITED STATES DISTRICT COURT
                                                                                      FILED
                            FOR THE DISTRICT OF COLUMBIA                              FEB 2 a2009
                                                                                NANCY MAYER WHITTINGTON CLERK
                                                                                      U.S. DISTRICT COURT'
DAVID HENDERSON,

               Plaintiff,
       v.                                            Civil Action No.

CHRIS ESTRADA,
                                                                          09 U339
U.S. Postal Inspector,

               Defendant.


                                  MEMORANDUM OPINION

       This matter is before the Court on consideration of plaintiffs application to proceed in

forma pauperis and pro se complaint. The Court will grant the application, and will dismiss the

complaint for lack of subject matter jurisdiction.

       Plaintiff alleges that defendant Estrada conspired with others to interfere with, delay or

destroy plaintiff s mail. See Compl. at 1-2. This interference with the mail "is part of a massive

conspiracy [a]rising from plaintiffs work as an intelligence officer with the U.S. State

Department ... and service in a military reserve unit." Id. at 2. He demands $100 million plus

punitive damages. Id.

       The elements of civil conspiracy are "(1) an agreement between two or more persons; (2)

to participate in an unlawful act, or a lawful act in an unlawful manner; (3) an injury caused by

an unlawful overt act performed by one of the parties to the agreement; (4) which overt act was

done pursuant to and in furtherance of the common scheme." Halberstam v. Welch, 705 F.2d

472,477 (D.C. Cir. 1983). Conclusory allegations of an agreement will not suffice. Brady v.

Livingood, 360 F. Supp. 2d 94, 104 (D.D.C. 2004) (mere allegation that defendants "agreed
among themselves" to subject plaintiff to discriminatory acts, without alleging facts suggesting

that the defendants were acting in concert in furtherance of a shared goal of discriminating

against him not sufficient) (footnote and citations omitted). Because plaintiff has not alleged

facts to support his conspiracy claim, the complaint will be dismissed for failure to state a claim

upon which relief can be granted. An Order consistent with this Memorandum Opinion is issued

separately on this same date.



                                               ['./[u,- cJ }jude
                                              United States District Judge